35 So. 3d 253 (2010)
In re Felix Anthony DeJEAN, IV.
No. 2010-B-0712.
Supreme Court of Louisiana.
April 30, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent relied upon the false representations of his client and failed to verify the identity of the parties who appeared before him for the purpose of executing a notarial renunciation. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated respondent has violated Rules 1.1(a) (failure to provide competent representation to a client) and 1.3 (failure to act with reasonable diligence and promptness in representing a client) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Felix Anthony DeJean, IV, Louisiana Bar Roll number 25028, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.